 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 1 of 15                         PageID 1




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

CALEB MCKEE,
Individually, and on behalf of himself
and others similarly situated,

 Plaintiff,

     v.                                                 No._________________

TAK COMMUNICATIONS, INC.                                FLSA Collective Action
and CABLE TECHNOLOGY                                    JURY DEMANDED
COMMUNICATIONS, LLC,

Defendants.


                       ORIGINAL COLLECTIVE ACTION COMPLAINT


          Plaintiff, Caleb McKee (“Plaintiff”), on behalf of himself, individually, and on behalf of

himself and others similarly situated as a class, files this Collective Action Complaint, alleging

violations of the Fair Labor Standards Act (hereafter “FLSA”) of 1938, 29 U.S.C. § 201 et seq,

including collective claims for unpaid overtime and individual claims for unpaid minimum wages

as follow:

                                      I.      INTRODUCTION

1.        This is a collective action for violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201,

          et seq. (“FLSA”) brought against TAK Communications, Inc. and Cable Technology

          Communications, LLC (“Defendants”) on behalf of Plaintiff, individually, and on behalf

          of himself and other similarly situated wire technicians as a class (“Class Members”), who

          were employed by Defendants during the three (3) years preceding the filing of this

          Complaint. Plaintiff and the class seek damages for unpaid training time, travel time,


                                                   1
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 2 of 15                      PageID 2




      meeting time, and overtime for those who have worked for Defendants as wire technicians

      at any time within the three (3) years preceding the filing of this lawsuit. The unpaid wage

      claims of Plaintiff and those similarly situated are unified through common theories of

      Defendants’ FLSA violations.

                           II.     JURISDICTION AND VENUE

2.    This Court has original jurisdiction over this action under 29 U.S.C. §§ 201, et seq., 29

      U.S.C. § 216(b) and 28 U.S.C. § 1331.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants have

      conducted business within this District during all relevant periods to this action. Moreover,

      Plaintiff has been employed by Defendants in this District during all times material to this

      action.

                                           III.       PARTIES

4.    Defendant TAK Communications, Inc. is a South Dakota Corporation with its principal

      address at 4401 S. Technology Drive, Suite 3, Sioux Falls, South Dakota 57106-4249.

5.    Defendant Cable Technology Communications, LLC is a Georgia Limited Liability

      Company with its principal address at 331 Rockridge Road NW, Suite 1200, Liburn,

      Georgia 30047.

6.    Plaintiff McKee was employed by Defendants as a wire technician in this District during

      the three (3) year period immediately preceding the filing of this Complaint. Plaintiff

      McKee's Consent to Join this collective action is attached hereto as Exhibit A.

7.    Defendants jointly employed Plaintiff and Class Members.

                            IV.     FACTUAL BACKGROUND

8.    Defendant TAK Communications, Inc. is a national cable installation, construction and



                                                  2
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 3 of 15                        PageID 3




      infrastructure firm serving the cable, broadband and telecommunications industry.

9.    Defendant Cable Technology Communications, LLC installs and services broadband cable

      for Comcast and also offers installation and support of enterprise business solutions with

      services including voice, video, broadband, security, network services, in home technical

      support and repair services and digital signage.

10.   Plaintiff McKee and Class Members were employed jointly by Defendants as wire

      technicians during the three (3) year period preceding the filing of this action.

11.   Plaintiff and Class Members typically worked forty (40) or more hours per week for

      Defendants during all times material to this action.

12.   Defendants have been the joint “employer” of Plaintiff and similarly situated wire

      technicians within the meaning of 29 U.S.C, § 203(d) and § 203(r) at all times material to

      this action.

13.   At all times material to this action, Plaintiff and Class Members have been “employees” of

      Defendants as defined by Section 203(e)(1) of the FLSA, and worked for Defendants

      within the territory of the United States within three (3) years preceding the filing of this

      collective action.

14.   At all times material to this action, Defendants have been a joint enterprise engaged in

      commerce and production of goods for commerce as defined by section 203(s)(1) of the

      FLSA.

15.   Plaintiff and Class Members also have engaged in commerce during the applicable

      statutory period.

16.   At all times material to this action, Defendants have been enterprises engaged in commerce

      or in the production of goods for commerce as defined by Section 203 (s)(1) of the FLSA,



                                                3
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 4 of 15                       PageID 4




      with annual revenues in excess of $500,000.00.

17.   Defendants have been responsible for the implementation and administration of pay

      practices related to Plaintiff and Class Members.

18.   Defendants have had a time keeping system in which Plaintiff and Class Members were

      required to “log-in” and “log-out” for the purpose of recording their compensable time

      during the three (3) year period preceding the filing of this Collective Action.

19.   Plaintiff and Class Members have been subject to Defendants aforementioned timekeeping

      and compensation plans, policies, and practice during all times relevant to this action.

20.   Defendants erroneously classified Plaintiff and Class Members as independent contractors.

21.   Plaintiff and Class Members did not qualify as independent contractors but, instead, were

      employed jointly by Defendants and subject to the coverage of the FLSA for the following

      reasons which, upon information and belief, applied to other wire technicians who worked

      for Defendants during the past three (3) years:

         a) Defendant TAK Communications, Inc. disclosed to Plaintiff that it would obtain

             one (1) or more consumer reports or investigative pre-employment credit reports

             on Plaintiff (on a standard company form applicable to all similarly situated wire

             technician applicants) that reads in part, “We TAK Communications, Inc. will

             obtain one or more consumer reports or investigative consumer reports (or both)

             about you for employment purposes.” (Emphasis added)

         b) Plaintiff signed a standard company form authorizing Defendant TAK

             Communications, Inc. to conduct background checks, etc. related to his

             employment.

         c) Plaintiff signed a standard company form on behalf of Defendant TAK



                                               4
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 5 of 15                   PageID 5




           Communications, Inc. in the acceptance of a company badge that reads in part: “I

           understand that upon my separation from the Contracting Company [TAK

           Communications, Inc.], I will return this badge to my immediate supervisor.” The

           document listed one Steven Randall as Plaintiff’s supervisor at TAK

           Communications, Inc.

        d) Plaintiff was required to undergo a pre-employment drug test by Defendant TAK

           Communications, Inc. prior to beginning his employment which reads in part: “I

           agree to comply with the Company’s Alcohol and Drug Policy, and understand that

           failure to comply is grounds for withdrawal of a conditional offer of employment

           and/or disciplinary or other adverse action, up to and including termination…”

        e) Plaintiff was covered by Defendants’ Workers Compensation insurance while

           working for Defendants.

        f) Plaintiff filled out an employment application form for Defendant Cable

           Technology Communications, LLC prior to being employed and beginning work

           for Defendants.

        g) Plaintiff reported to Defendant Cable Technology Communications, LLC’s

           supervisor, Brandon Hayes. Supervisor Hayes would call or text Plaintiff up to six

           (6) times per day related to where, when, and how Plaintiff was to perform his work

           for Defendants. This went as far as texts requiring him to awake at 6 a.m. on certain

           mornings in order to be ready to attend a supervisor’s meeting at 6:30 a.m. on such

           days.

        h) Plaintiff was subject to and had to comply with each and every employment

           policy of the Defendants.



                                             5
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 6 of 15                    PageID 6




         i) Plaintiff had no opportunity to derive a profit or suffer a loss (other than unpaid

             wages as addressed in this lawsuit) while working for Defendants.

         j) Defendants and Plaintiff’s relationship was that of an employer/employee

             relationship of a more permanency nature than that for a discreet period of time in

             the nature of an independent contractor relationship.

         k) Defendants were the beneficiaries of Plaintiff’s work while employed by

             Defendants.

         l) The cable and internet equipment that Plaintiff installed for customers while

             employed by Defendants were supplied solely by Defendants.

         m) Plaintiff drove a van in relation to his work that was supplied by Defendants.

         n) Plaintiff, who worked as many as ten (10) hours per day -- Monday through

             Saturday -- of each work week for Defendants, was precluded and prevented from

             working for any other entity or person while employed by Defendants.

22.   Defendants have had a common policy, plan, and practice of failing to pay Plaintiff and

      Class Members for the training time they spent in assisting with service calls and the

      installation of cable and internet equipment for Comcast customers while training for

      Defendants.

23.   Plaintiff and Class Members engaged in such training time on behalf of Defendants, but

      Defendants failed to pay them the applicable FLSA overtime rates of pay for such training

      time within weekly pay periods during all times material to the Complaint.

24.   Defendants have been aware that Plaintiff and Class Members were not being compensated

      at the applicable overtime rates of pay for their training time for Defendants within weekly

      pay periods during all times material to this action.



                                                6
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 7 of 15                   PageID 7




25.   Defendants also have had a common policy, plan and practice of failing to pay Plaintiff

      and Class Members for travel time from one customer to another customer (related to

      service calls and installations on behalf of Defendants) during all times material to this

      Collective Action.

26.   Plaintiff and Class Members engaged in travel between customers (related to service calls

      and installations on behalf of Defendants) several times each work day, often up to twenty

      (20) minutes or more each time, without being compensated for such travel time at the

      applicable FLSA overtime rates of pay within weekly pay periods during all times material

      to this lawsuit.

27.   Defendants have been aware that Plaintiff and Class Members were not being compensated

      at the applicable FLSA overtime rates of pay for their travel time from one customer to

      another customer -- related to their service and installation work on behalf of Defendants.

28.   Moreover, Defendants have had a common policy, plan, and practice of failing to pay

      Plaintiff and Class Members for work-related meetings, which attendance for such

      meetings was required of Plaintiff and Class Members.

29.   Plaintiff and Class Members attended such mandatory meetings on behalf of Defendants,

      but Defendants failed to pay them the applicable FLSA overtime rates of pay for such

      meetings within weekly pay periods during all times material to the Complaint.

30.   Defendants have been aware that Plaintiff and Class Members were not being compensated

      at the applicable overtime rates of pay for such meetings within weekly pay periods during

      all times material to this action.

31.   In addition, Defendants have had a common policy, plan and practice of failing to pay

      Plaintiff and Class Members for hours worked in excess of forty (40) hours per week at the



                                               7
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 8 of 15                       PageID 8




      applicable FLSA overtime rate of pay within weekly pay periods during all times material

      to this Complaint.

32.   Plaintiff and Class Members performed work in excess of forty (40) hours per week within

      weekly pay periods during all times material to this lawsuit without being paid the

      applicable FLSA overtime rate of pay for such overtime work.

33.   Consequently, Plaintiff and Class Members have not received one and one-half times their

      regular hourly rate of pay for all hours worked over forty (40) within weekly pay periods

      during the three (3) year period preceding the filing of this Collective Action.

34.   Defendants have been aware that Plaintiff and Class Members were not receiving one and

      one-half times their regular hourly rates of pay for all hours worked over forty (40) within

      weekly pay periods during the three (3) year period preceding the filing of this action.

35.   The aforementioned unpaid training, travel, meetings, and overtime claims of Plaintiff and

      Class Members are unified through common theories of Defendants’ FLSA violations.

36.   Defendants willfully and, with reckless disregard to the FLSA’s established requirements,

      failed to compensate Plaintiff and Class Members at the applicable FLSA overtime rates

      of pay for the aforementioned unpaid training, travel, meetings, and overtime within

      weekly pay periods during all times material to this Complaint.

37.   Defendants knew they were not compensating Plaintiff and Class Members for their

      compensable training, travel, meetings, and overtime at the applicable FLSA overtime rates

      of pay within weekly pay periods during all times material without a good faith basis for

      their failure.

38.   Defendants failed to keep accurate time and pay records of Plaintiff and Class Members in

      violation of the FLSA.



                                               8
 Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 9 of 15                      PageID 9




39.   The net effect of Defendants’ common policy, plan and practice of failing to pay Plaintiff

      and Class Members at the applicable FLSA overtime rates of pay for the aforementioned

      training, travel, meetings, and overtime within weekly pay periods during all times material

      to this Collective Action, is that they unjustly enriched themselves and enjoyed ill-gained

      profits at the expense of Plaintiff and class members.

40.   During Plaintiff’s employment with Defendants, Plaintiff worked well in excess of forty

      (40) hours per week. However, Plaintiff was never compensated for any hours worked

      during this time.

41.   Defendants have refused to pay Plaintiff any wages, both minimum wages and overtime,

      for the work he performed during his employment.

                     V.      COLLECTIVE ACTION ALLEGATION

42.   Plaintiff brings this case as a collective action on behalf of himself and other similarly

      situated wire technicians against Defendants pursuant to 29 U.S.C. § 216(b) to recover

      unpaid overtime, liquidated damages, statutory penalties, attorneys’ fees and costs, and

      other damages owed.

43.   The proposed collective class of similarly situated persons is defined as:

             All current and former wire technicians employed by Defendants who were
             not paid for all or part of their training, travel, meetings, and/or overtime at
             the applicable FLSA overtime rates of pay within weekly pay periods during
             the three (3) years preceding the filing of this action (“Class Members”).

44.   Plaintiff and Class Members are “similarly situated” as the term is defined in 29 U.S.C.

      §216(b) because, inter alia, Defendants employed a common pay system that resulted in a

      failure to pay Plaintiff and Class Members for their compensable training, travel, meetings,

      and overtime at the applicable FLSA overtime rates of pay within weekly pay periods

      during all times material to this action.

                                                  9
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 10 of 15                        PageID 10




45.   This action is properly maintained as a collective action because Plaintiff is similarly

      situated to Class Members with respect to Defendants’ pay and compensation policies,

      plans and practices.

46.   The collective action mechanism is superior to other available methods for a fair and

      efficient adjudication of this controversy. Defendants have acted or refused to act on

      grounds generally applicable to class members. The prosecution of separate actions could

      create a risk of inconsistent and varying adjudications, place a substantial and unnecessary

      burden on the courts and/or substantially impair the ability of class members to protect

      their interests.

47.   Plaintiff will fairly and adequately protect the interests of the class as his interests are in

      complete alignment with those of class members, i.e., to pursue his aforementioned unpaid

      training time, travel time, meetings time, and overtime claims against Defendants.

48.   Counsel for Plaintiff will adequately protect his interests as well as the interests of all Class

      Members.

49.   Defendants knew Plaintiff and Class Members performed training work, engaged in travel

      time (between customers), attended mandatory meetings, and worked in excess of forty

      (40) hours per week within weekly pay periods that required overtime compensation to be

      paid. Nonetheless, Defendants operated under a common policy, plan and practice to

      deprive Plaintiff and Class Members of such compensation.

50.   Defendants’ conduct, as alleged herein, was willful and has caused significant damage to

      Plaintiff and Class Members.

51.   Defendants did not have a good faith basis for their failure to compensate Plaintiff and

      Class Members for their training time, travel time, meetings time, and overtime hours of



                                                 10
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 11 of 15                     PageID 11




      work at the applicable FLSA overtime rates of pay within weekly pay periods during all

      times material to this action.

52.   Defendants failed to keep accurate time and pay records of Plaintiff and Class Members.

53.   Therefore, Defendants are liable to Plaintiff and Class Members for failing to properly

      compensate them for the aforementioned unpaid training time, travel time, meetings time,

      and overtime hours of work within weekly pay periods during all times material.

54.   The aforementioned unpaid training time, travel time, meetings time, and overtime claims

      of Plaintiff and Class Members are unified through common theories of Defendants’ FLSA

      violations.

55.   Plaintiff requests this Court to authorize notice to the members of the collective class to

      inform them of the pendency of this action and their right to “opt-in” to this lawsuit

      pursuant to 29 U.S.C. § 216(b), for the purpose of seeking unpaid training time, travel time,

      meetings time, and overtime compensation, as well as liquidated damages, under the

      FLSA, and other relief requested herein.

56.   Plaintiff estimates there are more than one-thousand (1000) members in the collective

      class. The precise number of collective class members can be easily ascertained by

      examining Defendants’ payroll, scheduling, timekeeping, personnel and other work-related

      records and documents. Given the composition and size of the class, members of the

      collective class may be informed of the pendency of this action directly via U.S. mail, e-

      mail, and by posting notice at Defendants’ work place.

57.   Plaintiff and Class Members’ unpaid training time, travel time, meetings time, and

      overtime claims may be determined partially by an examination of Defendants’ payroll,

      scheduling, time keeping, personnel and other such work-related records and documents.



                                               11
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 12 of 15                       PageID 12




                                         COUNT I
      (Violation of the Fair Labor Standards Act- Collective Unpaid Overtime Claims)

58.    Plaintiff incorporates by reference all preceding paragraphs as fully as if written herein.

59.    At all relative times, Plaintiff and Class Members have been entitled to the rights,

       protections, and benefits provided under 29 U.S.C. § 201, et seq.

60.    Defendants have been a joint “employer” engaged in interstate commerce consistent with

       29 U.S.C. § 206(a) and 207(a). Plaintiff and Class Members also have engaged in interstate

       commerce during all times material to this action.

61.    Defendants employed Plaintiff and each Class Members under the coverage of the FLSA,

       during all times relevant to this Complaint.

62.    At all relevant times, Plaintiff and Class Members were “employees” of Defendants within

       the meaning of the FLSA’s minimum wage and overtime wage requirements.

63.    Plaintiff and Class Members have been similarly situated individuals within the meaning

       of the FLSA, 29 U.S.C. § 216(b) at all relevant times, as previously described.

64.    Defendants’ common policy, plan and practice of failing to pay Plaintiff and Class

       Members for their training, travel, meetings, and overtime within weekly pay periods

       during all times material without compensating them at the applicable FLSA overtime rates

       of pay has violated the FLSA.

65.    Section 207(a)(1) of the FLSA states that an employee must be paid overtime, equal to at

       least one and one-half (1.5) times the employee's regular rate of pay, for all hours worked

       in excess of forty (40) hours per week. Pursuant to 29 C.F.R. § 778.315, compensation for

       hours worked in excess of forty (40) hours per week may not be considered paid to an

       employee unless that employee is compensated for all such overtime hours worked.

66.    Defendants’ actions were willful with reckless disregard to clearly defined FLSA

                                                12
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 13 of 15                     PageID 13




       provisions.

67.    Defendants’ actions were not in good faith.

68.    The unpaid training, travel, meetings, and overtime claims of Plaintiff and Class Members

       are unified through common theories of Defendants’ FLSA violations.

69.    Defendants failed to keep accurate time and pay records of Plaintiff and Class Members as

       required by the FLSA.

70.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and Class

       Members have suffered and will continue to suffer a loss of income and other damages.

71.    Defendants are liable to Plaintiff and Class Members for actual damages, liquidated

       damages and equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable

       attorney’s fees, costs and expenses.

                                        COUNT II
      (Violation of the Fair Labor Standards Act – Individual Minimum Wage Claim)

72.    The forgoing paragraphs are incorporated by reference as if fully stated herein.

73.    At all relative times, Named Plaintiff has been entitled to the rights, protections, and

       benefits provided under 29 U.S.C. § 201, et seq.

74.    At all relevant times, Defendants have been “employers” engaged in interstate commerce

       consistent with 29 U.S.C. § 206(a) and 207(a). Named Plaintiff has engaged in interstate

       commerce during all times material to this action.

75.    At all relevant times, Named Plaintiff was an “employee” of Defendants within the

       meaning of the FLSA.

76.    Through their actions, policies, practices, and plans, Defendants violated the FLSA by

       failing to compensate Named Plaintiff for any hours worked during Named Plaintiff’s

       employment with Defendants. This constitutes wage theft in its clearest form.

                                               13
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 14 of 15                       PageID 14




77.      Defendants’ actions were willful with reckless disregard of clearly applicable FLSA

         provisions.

78.      Defendants’ actions were not in good faith.

79.      As a direct and proximate cause of Defendants’ unlawful conduct, Named Plaintiff has

         suffered and will continue to suffer a loss of income and other damages.

80.      Therefore, Defendants are liable to Named Plaintiff for actual damages, liquidated damages

         and equitable relief, pursuant to 29 U.S.C. § 201, et seq., as well as reasonable attorneys'

         fees, costs and expenses.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and Class Members request the Court to enter judgment in their

favor on this Complaint and:

      (a) Award Plaintiff and class members FLSA statutory damages against Defendants;

      (b) Award Plaintiff and Class Members all unpaid training time, travel time, meetings time,

         and overtime compensation against Defendants;

      (c) Find and declare Defendants’ violations of the FLSA were willful, and accordingly, the

         three (3) year statute of limitations under the FLSA applies to this action;

      (d) Award Plaintiff and Class Members liquidated damages in accordance with the FLSA;

      (e) Award prejudgment interest to Plaintiff and Class Members (to the extent that liquidated

         damages are not awarded);

      (f) Award minimum wage for Named Plaintiff McKee’s employment with Defendants;

      (g) Award Plaintiff and Class Members reasonable attorneys’ fees and all costs of this action,

         to be paid by Defendants, in accordance with the FLSA;

      (h) Award post-judgment interest and court costs to Plaintiff and Class Members as allowed



                                                  14
Case 2:21-cv-02385-JPM-atc Document 1 Filed 06/09/21 Page 15 of 15                   PageID 15




       by law;

   (i) Enter an Order designating this action as an opt-in collective action under the FLSA;

   (j) Enter an Order directing the issuance of notice to putative class members pursuant to 29

       U.S.C. § 216(b) for the claims of the class;

   (k) Allow Plaintiff to amend his Complaint, if necessary, as new facts are discovered;

   (l) Provide additional general and equitable relief to which Plaintiff and Class Members may

       be entitled; and

   (m) Provide further relief as the Court deems just and equitable.

                                           JURY DEMAND

       Plaintiff hereby demands a TRIAL BY JURY as to all issues.



Dated: June 9, 2021.                         Respectfully Submitted,

                                             s/Gordon E. Jackson
                                             Gordon E. Jackson (TN BPR #08323)
                                             J. Russ Bryant (TN BPR #33830)
                                             Robert E. Turner, IV (TN BPR #35364)
                                             Robert E. Morelli, III (TN BPR #37004)
                                             JACKSON, SHIELDS, YEISER, HOLT,
                                             OWEN & BRYANT
                                             Attorneys at Law
                                             262 German Oak Drive
                                             Memphis, Tennessee 38018
                                             Tel: (901) 754-8001
                                             Fax: (901) 759-1745
                                             gjackson@jsyc.com
                                             rbryant@jsyc.com
                                             rturner@jsyc.com
                                             rmorelli@jsyc.com


                                             ATTORNEYS FOR PLAINTIFF
                                             AND FOR OTHERS SIMILARLY
                                             SITUATED



                                                15
